     Case 18-70276-hdh11 Doc 69 Filed 07/08/19          Entered 07/08/19 09:15:52       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed July 5, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  WICHITA FALLS DIVISION

     In re                                       §
                                                 §
     MH Direct, Inc.,                            §              CASE NO.      18-70276-HDH-11
                                                 §
                                                 §
     Debtor-in-Possession .                      §


                                         Order Dismissing Case


             Came on for hearing, the United States Trustee’s Motion to Dismiss under 11 U.S.C. §

     1112(b) (“Motion to Dismiss”) [docket no. 40] and Debtor’s Amended Motion for Sanctions for

     Willfully Violating the Automatic Stay (“Motion for Sanctions”) [docket no. 51].   On May 20,

     2019, the Court entered its Order Resetting Hearing on the United States Trustee’s Motion to

     Dismiss and Debtor’s Amended Motion for Sanctions for Willfully Violating the Automatic Stay
Case 18-70276-hdh11 Doc 69 Filed 07/08/19           Entered 07/08/19 09:15:52        Page 2 of 2



(“Order”). [docket no. 65]. The Order directed Debtor to retain new bankruptcy counsel no later

than Wednesday, June 5, 2019. Order at *2. The Order further directed that, if Debtor’s new

bankruptcy counsel did not file a notice of appearance by the June 5, 2019 deadline, “the United

States Trustee shall upload a certificate of noncompliance along with a proposed order dismissing

this case.” Id.

       On June 10, 2019, the United States Trustee filed a Certificate of Noncompliance certifying

that Debtor’s new bankruptcy counsel did not file a notice of appearance by the June 5, 2019

deadline. It is therefore

       ORDERED that, in accordance with 11 U.S.C. § 1112(b)(4)(E), this case shall be

DISMISSED without prejudice.

                                      ### End of Order ###



Form of Order Prepared By:

Erin Marie Schmidt
Trial Attorney, TX 24033042
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-1075
Erin.Schmidt2@usdoj.gov
